DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Missing: 6, 131 and 170a
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubose et al. (2012/0006618). 
Dubose et al. discloses:
Claim 17: A fall protection cage that can be extended to the top of rolling stock (Fig. 1; 20, 11) from a deployment apparatus (Figs. 1, 9B; 30, 130) and configured for (intended use) surrounding a section of a work area disposed at the top of the rolling stock (Fig. 9B) and provided with a fence including a handrail disposed above and surrounding the work area (intended use; Fig. 9B; disclosed cage is capable of use in such a scenario), the fall protection cage comprising: 
a lattice structure defining a generally quadrilateral shape with a top edge, a bottom edge, a depth extending in a direction between the top and bottom edges, the lattice having a length measured in a longitudinal direction and a width measured in a transverse direction that is perpendicular to the longitudinal direction and perpendicular to the direction in which the depth is extending (Fig. 9B; 140, 150, 160, 170, Para. [0054]); 
the lattice structure including an outboard side (Fig. 9B; 160, see detail below) elongating along the length of the cage between a front end of the outboard side and a back end of the outboard side (Fig. 9B; 160); 

    PNG
    media_image1.png
    593
    695
    media_image1.png
    Greyscale

the lattice structure including an inboard side (Fig. 9B; 170, see detail above) elongating along the length of the cage between a front end and a back end, the inboard side disposed spaced apart from the outboard side along the width of the cage (Fig. 9B; 170); 
the lattice structure including a front frame (Fig. 9B; 140, see detail above) elongating along the width of the cage between an inboard end and an outboard end (Fig. 9B; 140), the inboard end of the front frame connected to the inboard side (Fig. 9B; corner where inboard side and front frame connect – see detail above), the outboard end of the front frame connected to the outboard side (Fig. 9B; corner where outboard side and front frame connect – see detail above); and 
the lattice structure including a back frame (Fig. 9B; 150, see detail above) elongating along the width of the cage between an inboard end of the back frame and an outboard end of the back frame (Fig. 9B; 150), the inboard end of the back frame connected to the inboard side (Fig. 9B; corner where inboard side and back frame connect – see detail above), the outboard end of the back frame connected to the outboard side (Fig. 9B; corner where outboard side and back frame connect – see detail above), the outboard end of the back frame defining an outboard gap having an open end Page 4 of 7at the bottom edge of the cage and defined by a self-adjusting blind end (Fig. 9B; 180).  

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyner et al. (8,746,403).
Tyner et al. discloses:
Claim 18: A portable fall protection cage, comprising: 
a wheeled support vehicle having a chassis (Fig. 1; 1, 3, 5); a manually operated extension ladder having a base section carried by the chassis (Fig. 1; 10, 11) and a fly section extendably connected to the base section (Fig. 1; 13, Col. 1, lines 45-56); 
a support member carried by the chassis and having a foot at one end of the support member connected to the chassis (Fig. 1; 7, see detail below for support member), the support member being connected to the extension ladder so as to support the extension ladder in a disposition forming the hypotenuse of a right triangle with the support member and the chassis (Fig. 1; see detail below for support member); 

    PNG
    media_image2.png
    339
    316
    media_image2.png
    Greyscale

a platform that extends horizontally outwardly from the fly section (Fig. 1; unnumbered platform that extends between top end of extension ladder and cage 23); and 
a cage configured for surrounding a section of a work area disposed at the top of rolling stock (Fig. 2; 23), the cage defining a generally quadrilateral shape with a top edge (Fig. 1), a bottom edge, a depth extending between the top and bottom edges, the cage having a length measured in a longitudinal direction and a width measured in a transverse direction that is perpendicular to the longitudinal direction, the cage being connected to the platform (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dubose et al. (2012/0006618) in view of Bennett (2011/0078864). 
Claim 1: Dubose et al. discloses a fall protection cage that can be extended to the top of rolling stock (Fig. 1; 20, 11) from a deployment apparatus (Figs. 1, 9B; 30, 130) and configured for (intended use) surrounding a section of a work area disposed at the top of the rolling stock (Fig. 9B) and provided with a fence including a handrail disposed above and surrounding the work area (intended use, disclosed cage is capable of; Fig. 9B), the fall protection cage comprising: 
a lattice structure defining a generally quadrilateral shape with a top edge, a bottom edge, a depth extending in a direction between the top and bottom edges, the lattice having a length measured in a longitudinal direction and a width measured in a transverse direction that is perpendicular to the longitudinal direction and perpendicular to the direction in which the depth is extending (Fig. 9B; 140, 150, 160, 170, Para. [0054]); 

    PNG
    media_image1.png
    593
    695
    media_image1.png
    Greyscale

the lattice structure including an outboard side elongating along the length of the cage between a front end of the outboard side and a back end of the outboard side (Fig. 9B; 160, see detail above), the front end of the outboard side defining a front fence notch with a blind end near the top edge of the cage (Fig. 9B; 140, the blind defined by the void between 146 and 165) and an open end at the bottom edge of the cage (Fig. 9B; 140, the open end defined by the opening between 145 and 186), the back end of the outboard side defining a back fence notch with a blind end near the top edge of the cage and an open end at the bottom edge of the cage;
While Dubose et al. fails to disclose the back end of the outboard side defining a back fence notch with a blind end near the top edge of the cage and an open end at the bottom edge of the cage similar to the front end of the outboard side, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the structure of the front end of the outboard side to allow for greater versatility in fitting atop non-uniform rolling stock, and positing over/around additional features that may be atop the rolling stock, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the front end of the outboard side defining a notch with a blind near the top edge of the cage and an open end at the bottom edge of the cage would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
the lattice structure including an inboard side elongating along the length of the cage between a front end and a back end, the inboard side disposed spaced apart from the outboard side along the width of the cage, the inboard side configured for attachment to the deployment apparatus (Fig. 9B; see above); 
the lattice structure including a front frame elongating along the width of the cage between an inboard end and an outboard end (Fig. 9B; see above), the inboard end of the front frame connected to the inboard side (Fig. 9B; see above), the outboard end of the front frame connected to the outboard side (Fig. 9B), 
the lattice structure including a back frame elongating along the width of the cage between an inboard end of the back frame and an outboard end of the back frame (Fig. 9B; see above), the inboard end of the back frame connected to the inboard side (Fig. 9B), the outboard end of the back frame connected to the Page 2 of 7outboard side (Fig. 9B).
Dubose et al. fails to disclose the outboard end of the front and back frames defining an outboard gap with a blind near the top edge and an open end at the bottom of the cage with a central recess.
However, Bennett discloses the outboard end of the front frame defining an outboard gap with a blind end near the top edge of the cage and an open end at the bottom edge of the cage (Fig. 2), the front frame defining a central recess disposed between the inboard end of the front frame and the outboard gap at the outboard end of the front frame (Fig. 2), the central recess defining an open end at the bottom edge of the cage (Fig. 2), the central recess defining a blind end that is disposed generally intermediate the top edge of the cage and the bottom edge of the cage (Fig. 2); and the outboard end of the back frame defining an outboard gap with a blind end near the top edge of the cage and an open end at the bottom edge of the cage (Fig. 2), the back frame defining a central recess disposed between the inboard end of the back frame and the outboard gap at the outboard end of the back frame (Fig. 2), the central recess defining an open end at the bottom edge of the cage (Fig. 2), the central recess defining a blind end that is disposed generally intermediate the top edge of the cage and the bottom edge of the cage (Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cage of DuBose et al. to include the central recess, as taught by Bennett, to accommodate protrusions from the top of the rolling stock. 
Claim 14:  DuBose et al. discloses the fall protection cage of claim 1, wherein the front end of the inboard side defines a front fence notch with a blind end near the top edge of the cage (Fig. 9B; 140, the blind defined by the void between 146 and 165) and an open end at the bottom edge of the cage (Fig. 9B; 140, the open end defined by the opening between 145 and 186), wherein the back end of the inboard side defines a back fence notch with a blind end near the top edge of the cage and an open end at the bottom edge of the cage.   
While Dubose et al. fails to disclose the back end of the outboard side defining a back fence notch with a blind end near the top edge of the cage and an open end at the bottom edge of the cage similar to the front end of the outboard side, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the structure of the front end of the outboard side to allow for greater versatility in fitting atop non-uniform rolling stock, and positing over/around additional features that may be atop the rolling stock, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the front end of the outboard side defining a notch with a blind near the top edge of the cage and an open end at the bottom edge of the cage would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts

Allowable Subject Matter
Claims 4-8 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635




/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634